DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1 and 2, and the addition of claims 3-20 filed August 16, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motion transfer device as one or more of a cable, a lever, or bar, as recited in claims 9 and 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1, 2, 4-7, 10-15, and 17-20 are objected to because of the following informalities:  
In regards to claim 1, line 4, the phrase “a vehicle should be changed to “a vehicle including the vehicle door,” in line 13, the word “and” should be inserted after the phrase “an electromechanical device,” in line 15, the word “and” after the phrase “with the magnetic plate” should be removed, in line 16, the phrase “an electromechanical device operably” should be changed to “wherein the electromechanical device is operably,” and in line 21, the word “and” should be inserted after the phrase “the de-energized state.”
In regards to claim 2, line 4, the phrase “with a a vehicle” should be changed to “with a vehicle having the vehicle door,” in line 39, each instance of the word “activation” should be changed to “the activation” and the phrase “by the manual release cable” should be changed to “of the manual release cable,” in line 40, the phrase “the spring to move the sliding plate and magnetic plate” should be changed to “to cause the sliding movement of the sliding plate relative to the base plate and to move the magnetic plate,” and in line 41, the phrase “to activate movement” should be changed to “to thereby activate movement” in order to provide a clear cause and effect relationship within the claim language.
In regards to claim 4, lines 5 and 6, the phrase “in another direction” should be changed to “in the other direction.”
In regards to claim 5, line 3, the phrase “one or more conditions” should be changed to “conditions.”
In regards to claim 6, the claim should read as follows after the preamble: “wherein the conditions of the vehicle include whether the vehicle is stopped and whether the vehicle is berthed.”
In regards to claim 7, lines 3 and 4, the phrase “to one or more of a speed of movement of the vehicle reaching a predetermined threshold or the vehicle stopping” should be changed to “to the conditions of the vehicle, the conditions including whether the vehicle is stopped and whether the vehicle is berthed.”
In regards to claim 10, line 2, the phrase “to activation” should be changed to “to the activation.”
In regards to claim 11, line 2, the phrase “increase responsive to activation” should be changed to “increase in response to the activation.”
In regards to claim 12, lines 2 and 3, the phrase “the at least one elongate slot is a first elongate slot and the at least one pin of the base plate is a first pin” should be changed to “the at least one elongate slot comprises a first elongate slot and a second elongate slot, and the at least one pin of the base plate comprises a first pin and a second pin,” and in lines 3 and 4, the phrase “the sliding plate further comprising a second elongate slot configured to receive a second pin of the base plate” should be removed.
In regards to claim 13, the claim should read as follows after the preamble: “wherein the one or more conditions of the vehicle include whether the vehicle is moving or is stopped.”
In regards to claim 14, lines 3 and 4, the phrase “to one or more of a speed of movement of the vehicle reaching a predetermined threshold or the vehicle stopping” should be changed to “to whether the vehicle is moving or is stopped.”
In regards to claim 15, line 2, the phrase “the manual release device” should be changed to “the manual release cable.”
In regards to claim 17, lines 2 and 3, the phrase “a locked position responsive to activation of the manual release device” should be changed to “a locked position in response to the activation of the manual release cable.”
In regards to claim 18, lines 2 and 3, the phrase “to increase responsive to activation” should be changed to “to increase in response to the activation.”
In regards to claim 19, lines 2 and 3, the phrase “the lateral direction responsive to activation” should be changed to “the lateral direction in response to the activation.”
In regards to claim 20, lines 3 and 4, the phrase “the bracket system including a first end bracket disposed at a first end of the bracket system” should be changed to “the base plate includes a first end bracket disposed at a first end of the base plate,” in line 5, the phrase “the bracket system” should be changed to “the sliding plate,” in lines 13 and 14, the phrase “a second end extending through the aperture of the second end bracket and operably coupled to the magnetic plate” should be changed to “a second end operably coupled to the magnetic plate,” in line 19, the phrase “responsive to activation” should be changed to “in response to activation,” in lines 21 and 22, the phrase “responsive 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 4, the relationship between the vehicle recited in line 4 and the vehicle door recited in line 2 is unclear from the claim language.  It is understood from the specification that the vehicle of line 4 includes the vehicle door of line 2, and will be examined as such.  See claim objection above.
In regards to claim 1, line 16, the relationship between the “electromechanical device” in line 16 and the “electromechanical device” in line 13 is unclear from the claim language.  It is understood from the specification that the device has a single electromechanical device, and therefore, the electromechanical device of line 16 must 
In regards to claim 2, line 4, the relationship between the vehicle recited in line 4 and the vehicle door recited in line 2 is unclear from the claim language.  It is understood from the specification that the vehicle of line 4 includes the vehicle door of line 2, and will be examined as such.  See claim objection above.
In regards to claim 2, the relationship between the “activation of the manual release cable” as recited in line 39 and the “activation of the manual release cable” as recited in line 36 is unclear from the claim language.  It is understood from the specification that the activation of the manual release cable recited in line 39 must be equivalent to the activation of the manual release cable recited in line 36, and will be examined as such.  See claim objection above.
In regards to claim 2, line 40, the relationship between the sliding plate being “moved” by the spring, as recited in line 40, and the “sliding movement” of the sliding plate, as recited in lines 11 and 12, is unclear from the claim language.  It is understood from the specification that the movement of the sliding plate by the spring is equivalent to the sliding movement of the sliding plate, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 4, lines 5 and 6
In regards to claim 6, the limitation “a speed of movement of the vehicle or a geographical location of the vehicle” suggests that the device includes structure that determines the speed and geographical location of the vehicle to allow the electromechanical device to be changed from the energized state to the de-energized state, however, there is no support in the specification for this limitation.  The specification only states in Paragraph 12 that the electromechanical device is controlled by an ON/FF such that when the train is properly berthed and at zero speed, the electromechanical device is de-energized.  The value of the speed of the vehicle while it is moving is not determined, nor is its geographical location.  Furthermore, the specification does not provide support for one of the conditions to cause the electromechanical device to change its state.  Paragraph 12 of the specification states that it is a combination of the train being properly berthed and stopped or at zero speed, not just one of these conditions.  The claim has been examined with the language set forth in the claim objection above, which is supported by the specification.  See objections to claims 5 and 6 above.
In regards to claim 7, the limitation “to one or more of a speed of movement of the vehicle reaching a predetermined threshold or the vehicle stopping” suggests that the device includes structure that determines the speed of the vehicle while the vehicle is moving, and whether this speed is of a certain value, to allow the electromechanical device to be changed from the energized state to the de-energized state, however, there is no support in the specification for this limitation.  The specification only states in Paragraph 12 that the electromechanical device is controlled by an ON/FF such that when the train is properly berthed and at zero speed, the electromechanical device is 
In regards to claim 9, the limitation “one or more of a cable, a lever, or a bar” suggests that a combination of the cable, lever, or bar can be used as the motion transfer device or that multiples of the cable, lever, or bar can separately be used as the motion transfer device, however, this language is not supported in the specification.  Specifically, Paragraph 22 of the specification states that the motion transfer device can be a “cable, lever, or bar,” not a combination of the three nor multiples of the three structures separately.  The claim will be examined as supported by the specification.
In regards to claim 10, the relationship between the “activation of the manual release device” as recited in lines 2 and 3 of claim 10 and the “activation of the manual release device” as recited in claim 1 is unclear from the claim language.  It is understood from the specification that the activation of the manual release device recited in claim 10 must be equivalent to the activation of the manual release device recited in claim 1, and will be examined as such.  See claim objection above.
In regards to claim 11, the relationship between the “activation of the manual release device” as recited in lines 2 and 3 of claim 11 and the “activation of the manual release device” as recited in claim 1 is unclear from the claim language.  It is 
In regards to claim 12, it is unclear how “at least one elongate slot” can include only a single “first elongate slot,” when the phrase “at least one” suggests the existence of more than one elongate slot.  Furthermore, it is unclear how the “at least one pin” can include only a single “first pin,” when the phrase “at least one” suggests the existence of more than one pin.  It is understood from the specification that the at least one elongate slot includes the first and second slots, and the at least one pin includes the first and second pins, and will be examined as such.  See claim objection above.
In regards to claim 13, there is no antecedent basis for “one or more conditions” of the vehicle in claim 2 from which claim 13 depends.  Furthermore, the limitation “to one or more of a speed of movement of the vehicle reaching a predetermined threshold or the vehicle stopping” suggests that the device includes structure that determines the speed of the vehicle while the vehicle is moving, and whether this speed is of a certain value, to allow the electromechanical device to be changed from the energized state to the de-energized state, however, there is no support in the specification for this limitation.  The specification only states in Paragraph 12 that the electromechanical device is controlled by an ON/FF such that when the train is properly berthed and at zero speed, the electromechanical device is de-energized.  The value of the speed of the vehicle while it is moving is not determined.  Also, the specification does not provide support for one of the conditions to cause the electromechanical device to change its state.  Paragraph 12 of the specification states that it is a combination of the train being 
In regards to claim 14, the limitation “to one or more of a speed of movement of the vehicle reaching a predetermined threshold or the vehicle stopping” suggests that the device includes structure that determines the speed of the vehicle while the vehicle is moving, and whether this speed is of a certain value, to allow the electromechanical device to be changed from the energized state to the de-energized state, however, there is no support in the specification for this limitation.  The specification only states in Paragraph 12 that the electromechanical device is controlled by an ON/FF such that when the train is properly berthed and at zero speed, the electromechanical device is de-energized.  The value of the speed of the vehicle while it is moving is not determined.  Furthermore, the specification does not provide support for one of the conditions to cause the electromechanical device to change its state.  Paragraph 12 of the specification states that it is a combination of the train being properly berthed and stopped or at zero speed, not just one of these conditions.  The claim has been examined with the language set forth in the claim objection above, which is supported by the specification.  See objections to claim 5 and 7 above.
Claim 17
Claim 18 recites the limitation "the manual release device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is understood from the specification that the “manual release device” of claim 18 is equivalent to the “manual release cable” of claim 2, and will be examined as such.  See claim objection above.
In regards to claim 18, the relationship between the “activation of the manual release cable” as recited in line 3 of claim 18 and the “activation of the manual release cable” as recited in claim 2 is unclear from the claim language.  It is understood from the specification that the activation of the manual release cable recited in claim 18 must be equivalent to the activation of the manual release device recited in claim 2, and will be examined as such.  See claim objection above.
In regards to claim 20, lines 3-5, the claim language has set forth in lines 2 and 3 that the bracket system includes the base plate and the sliding plate, and therefore, the language in lines 3-5 should reflect this.  Specifically, it is understood from the specification that the base plate includes the first end bracket disposed at a first end of the base plate and that the second end bracket is disposed at a second end of the sliding plate, and will be examined as such.  The current claim language suggests that the first end bracket and the second end bracket could be located on some other component of the bracket system, which is not supported by the specification.  See claim objection above.
In regards to claim 20, lines 13 and 14, the specification does not provide support for a second end of the spring to “extend through an aperture of the second end bracket.”  The specification sets forth in Paragraph 22 that the spring is either directly or indirectly anchored at the second end to the second end bracket.  The specification 
In regards to claim 20, line 22, the relationship between the “activation of the manual release cable” as recited in line 22 and the “activation of the manual release cable” as recited in line 19 is unclear from the claim language.  It is understood from the specification that the activation of the manual release cable recited in line 22 must be equivalent to the activation of the manual release device recited in line 19, and will be examined as such.  See claim objection above.
In regards to claim 20, lines 22-25, it is understood from the specification that the activation of the manual release cable causes movement of the spring and movement of the magnetic plate, thereby causing movement of the motion transfer device and will be examined as such.  The current language suggests that the movement of the spring and the movement of the magnetic plate are separate.  See claim objection above.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims have been examined with the language set forth in the claim objections above or as noted in the rejections under 35 U.S.C. 112(b) above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Kempel et al. (US Pub. No. 2013/0140831) discloses at least the recited base plate 40, manual release device 43, sliding plate 20, door lock element 4, motion transfer device 45, magnetic plate 55, electromechanical device 54, and spring 24.  Kempel et al. fails to disclose that the spring 24 biases the motion transfer device to move the door locking element to the unlocking position.  The spring 24 of Kempel et al. biases the sliding plate 20 back to its original position in Figure 2, in which the door locking element has not been moved to the unlocking position by the motion transfer device.  The examiner can find no motivation to modify the device of Kempel et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 2, Constantin (DE 19924028 A1) discloses at least the recited base plate 17, at least one pin 42, manual release cable 15 or 16, sliding pate 18 having at least one elongate slot 41, motion transfer device 13, a door lock element 2, and a spring 48.  Constantin fails to disclose an electromechanical device configured to change between an energized state and a de-energized state, a magnetic plate operably coupled with the second end bracket of the sliding plate and disposed between the electromechanical device and the second end bracket of the sliding plate, wherein responsive to the electromechanical device being in the energized state, the magnetic 
In regards to claim 20, Kempel et al. (US Pub. No. 2013/0140831) discloses at least the recited base plate 40, manual release cable 43, sliding plate 20, door lock element 4, motion transfer device 45, magnetic plate 55, electromechanical device 54, and spring 24.  Kempel et al. fails to disclose that when the electromechanical device is in the energized state, the magnetic plate is prohibited from moving away from the electromechanical device in response to activation of the manual release cable, and in response to the electromechanical device being in the de-energized state, the magnetic plate is allowed to move away from the electromechanical device in response to the activation of the manual release cable, wherein the activation of the manual release cable causes movement of the spring and movement of the magnetic plate, thereby causing movement of the motion transfer device to move the door lock element from a locked position to an unlocked position.  Kempel et al. discloses that the manual release cable is activated to move the door lock element to the unlocked position from the locked position, causing the magnetic plate to move towards the electromechanical device such that the electromechanical device can be energized to hold the manual release cable after it has been activated.  The examiner can find no motivation to modify the device of Kempel et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
In light of applicant’s amendments to the claims filed on August 16, 2021, the claim objections and rejections under 112(b) set forth in the previous Office Action are withdrawn, and new rejections under 112(b), corresponding claim objections, and drawing objections are set forth above.
The examiner appreciates applicant’s amendments to the specification and drawings, and therefore, the drawing objections set forth in the previous Office Action are withdrawn.
Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 23, 2021